                         UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Joseph Straub,                                              Chapter         13

          Debtor 1
                                                            Case No.        5:19−bk−04420−RNO


                                                       Order


    Upon consideration of the Motion to dismiss the case, and having afforded notice and an opportunity for hearing,

    ORDERED that the case is hereby dismissed as to Debtor 1.

   Notwithstanding the dismissal of this case, the court retains jurisdiction over timely requests for payment
of compensation.


Dated: November 27, 2019                                   By the Court,




                                                           Honorable Robert N. Opel, II
                                                           United States Bankruptcy Judge
                                                           By: MichaelMcHugh, Deputy Clerk

ordsmiss (05/18)




      Case 5:19-bk-04420-RNO            Doc 19 Filed 11/27/19 Entered 11/27/19 10:30:56                   Desc
                                        Order Dismissing Page 1 of 1
